

Exhibit 10.4




FORM OF
RESTRICTED STOCK UNIT CERTIFICATE




This Restricted Stock Unit Certificate certifies that, pursuant to the ARIAD
Pharmaceuticals, Inc. 2006 Long-Term Incentive Plan (the “2006 Plan”), the Board
of Directors of ARIAD Pharmaceuticals, Inc. (the “Company”) has granted the
right to receive shares of Common Stock, $.001 par value per share, of the
Company (the “Grant”), as follows:


Name of Participant: 
Number of Granted Shares: 
Grant Price: 
Grant Date: 
Share Issue Date: 


The Grant is subject to all the terms, conditions and limitations set forth in
the 2006 Plan, which is incorporated herein by reference, and to the following
additional terms specified by the Board of Directors of the Company. Capitalized
terms used herein and not otherwise defined shall have the meaning set forth in
the 2006 Plan.


Legends. To the extent the Participant is an affiliate at the date of issuance
of the Granted Shares, all certificates representing the Granted Shares to be
issued to the Participant pursuant to this Restricted Stock Unit Certificate
shall contain a legend required by virtue of the fact that the Participant is an
affiliate (as defined in Rule 144(a)(1) of the Securities Act of 1933, as
amended) of the Company.


Tax Considerations. The Participant acknowledges and agrees that any income
taxes or other taxes due from the Participant with respect to the Granted Shares
shall be the Participant’s responsibility.


In witness whereof, the Company has caused this Restricted Stock Unit
Certificate to be executed by its duly authorized officer.




Dated:

 
ARIAD PHARMACEUTICALS, INC.:
 
 



        Harvey J. Berger, M.D.   Edward M. Fitzgerald   Chairman and Chief
Executive Officer   Senior Vice President       Finance and Corporate Operations
      Chief Financial Officer  